Case 1:19-cr-00107-H-BU Document 57 Filed 06/08/20                Page 1 of 3 PageID 218



                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                   ABILENE DiVISION

UNITED STATES OF AMERICA,

       P1aintiff,
                                                           No. 1:19-CR-107-H

CARLITO SANTIAGO SANTOS,

       Defendant.


                             NOTICE OF TRIAL PROCEDURES

       In anticipation of trial on June 15, 2020, the Court notifies the partles of the

followrng ffial procedures

       a       Trial will commence at 9:00 a.m. in the Lubbock County Central Jury Pool
               building, located at 1302 Crickets Ave. Public parking is available, and the
               public is welcome to attend jury selection, The pretrial conference, previously
               set for 8:30 a.m. at the U.S. District Court, is cancelled.

       a       The Court is conducting voir dire in the Lubbock County Cenrral Jury Pool
               buildrng because it is large enough to permit the jury panei to remain at least
               sr.x feet apart at all times.


       a       In its iury summons, the Court informed prospective jurors that (1) jury
               selection would be conducted rn a large room with appropriate social
               distancing; (2) they should bring a face covering; (3) ifselected, jurors would
               be distanced more than six feet apart at all times; (4) jury deliberation would
               occur in a large room to permit social distancrng; (5) all rooms will be cieaned
               and disinfected before their arrival, and hand sanitizer will be available;
               (6) bathroom breaks will be lengthened to ensure physical distancing; and (7)
               no one should report for duty if they feei ili, have any flu-1ike symptoms, are
               experiencing shoftness ofbreath, have a fever, are coughing or sneezing, have
               been asked to self-quarantine by any hospital or health agency, or have had
               close contact with anyone who has been diagnosed with COVID-I9 Jurots
               also completed and retumed a form addressing ther ability to participate,
               which included questions regarding COVID-I9. The Court has excused
               jurors who sought to be excused based on COVID-19-related concems.
Case 1:19-cr-00107-H-BU Document 57 Filed 06/08/20                Page 2 of 3 PageID 219



             Before entering the Central Jury Pool building, panel members will be
             insffucted to wear a face covering and will have their temperatures taken.
             Anyone with a fever wrli be excused llom service. The Court wili provrde
             gloves for those who would like them, along with hand sanrtizer.

             The U.S. Marshal Service will transport the defendant by car to the Central
             Jury Pool building without restraints and after he is able to change into trial
             attire. The defendant, defense counsei, and the U.S. Marshals will arrive at
             the buildilg before the jurors and will enter through the building's back door.

             Before voir dire begins, the Court will give each panei member a clear face
             shield and will instruct the jurors to wear the shrelds throughout voir dire.
             The attorneys will be able to see the jurors' faces throughout jury selection.

             The Court wrll provide the parties 20 minutes each for voir dire-more time
             than usual for a case of this nature. The Court wili provrde the parties with a
             diagram of the room that identifies the jurors and thetr seat assignments.

             Ifnecessary, the Court, counsel, and the court reporter may step out ofthe
             room to conduct any bench conferences and resolve any motions to sffike.

             After nvelve jurors and one altemate are selected, the Court will dismiss the
             remaining panel members. The petit jurors will report to the U.S. District
             Court's jury-empanelment room in the George H. Mahon Federal Building.
             Once all jurors have left the Central Jury Poo1, the U.S. Marshals will
             ftansport the defendant to the United States Dlsffict Court.

             To eliminate the need to leave the building to eat 1unch, the Court has entered
             a jury-sequestration order and will provide the jurors' 1unch.


             During tria1, the jurors will sit in the gallery at least slx feet from one another.
             Jurors will have the option of wearing face shields or face masks. The parties
             will sit facing the gallery and will wear masks or shields while not speaking
             Witnesses will testifu from the jury box and will not wear masks, but the
             witness will be separated from others in the courffoom by a plexrgiass barrier.
             If necessary, bench conferences may be moved to chambers.

      o      Although limited seating will remain available to the public in the courtloom,
             a live video and audio feed will be available in an overflow room. Court
             security officers will notifii any observers of this option Additronally, if a
             member of the public wouid like to observe the trial but cannot attend rn
             person, the Court can provide remote access.

      The Court will hold a status conference on June 8' 2020, at 1:30 p.m , during which

the Court wjll hear any requested additions or modifications to these procedures
                                               2
Case 1:19-cr-00107-H-BU Document 57 Filed 06/08/20              Page 3 of 3 PageID 220


       For their help rn securing an altemate location to conduct voir dire due to the

pandemic, the Court wishes to thank Lubbock County District Court Judge William R

Eichmann, Lubbock County Distrrct Court Judge John "Trey" J. McClendon, the Lubbock

County District Clerk, Barbara Sucsy, and the professionals at the Lubbock County Central

Jury Pool, Their assistance and cooperation have been invaluable and arc a credit to

Lubbock County.

       So ordered on June 8, 2020




                                                      C",^,-7i4,ry
                                                   JAMES WESLEY HENDRIX
                                                   UNITED STATES DISTRICT JUDGE




                                              -)
